Exhibit 10.3
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made as of May
___, 2008 (the “Effective Date”), among Trico Marine Services, Inc., a Delaware
corporation (the “Company”), and West Supply IV AS, a Norwegian limited company
(“Holder”).
R E C I T A L S
     A. The Company and Holder are parties to a Share Purchase Agreement dated
May 15, 2008, pursuant to which the Company agreed to purchase Holder’s shares
of common stock of DeepOcean ASA, a Norwegian public limited company (the
“Purchase Agreement”), in exchange for cash and phantom stock units (the
“Phantom Stock Units”) that are exercisable for shares of the Company’s Common
Stock, par value $0.01 per share (“Common Stock”).
     B. The Company has agreed to provide registration rights related to the
shares of Common Stock issued or issuable upon exercise of the Phantom Stock
Units (“Underlying Shares”) on the terms and subject to the conditions set forth
herein.
     C. Capitalized terms used but not defined in this Agreement shall have the
meanings given to such terms in the Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
promises set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. DEFINITIONS.
       1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
          “Common Stock” has the meaning set forth in the Recitals.
          “Company” has the meaning set forth in the Preamble.
          “Company Securities” shall mean any securities issued by the Company,
including, without limitation, the Common Stock and any other equity securities,
debt, notes, options, phantom stock units, warrants, and other convertible
securities.
          “Company Notice” has the meaning set forth in Section 2.1(a).
          “Convertible Note Registration Statement” means the registration
statement to be filed with the SEC to register the shares of Common Stock that
are issuable upon conversion of the Convertible Notes.
          “Convertible Notes” means the 6.5% Senior Convertible Debentures due
2028 issued by the Company in connection with funding the transactions
contemplated by the

 



--------------------------------------------------------------------------------



 



Purchase Agreement, the purchase of the Initial Shares, the Mandatory Offer and
other related transactions.
          “Effective Date” has the meaning set forth in the Preamble.
          “Eligible Registration Statement” has the meaning set forth in
Section 2.1(a).
          “Exchange Act” has the meaning set forth in Section 2.5(a).
          “Holder” has the meaning set forth in the Preamble.
          “Lock-up Period” has the meaning set forth in Section 2.1(b).
          “Phantom Stock Units” has the meaning set forth in the Recitals.
          “Purchase Agreement” has the meaning set forth in the Recitals.
          “Registration,” and the terms “register,” “registered,” and
“registration,” refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act, and the
declaration or ordering of effectiveness of such registration statement.
          “Registrable Securities” means any Underlying Shares issued or
issuable upon the exercise of the Phantom Stock Units, excluding in all cases,
any shares of Common Stock which have previously been registered or which have
been sold by the Shareholder pursuant to a registration statement or an
exemption from registration under the Securities Act.
          “Request Notice” has the meaning set forth in Section 2.1(a). “SEC”
means the U.S. Securities and Exchange Commission. “Securities Act” means the
Securities Act of 1933, as amended. “Underlying Shares” has the meaning set
forth in the Recitals.
          “Violation” has the meaning set forth in Section 2.5(a).
     1.2 Additional Interpretations.
          (a) The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
          (b) The headings in this Agreement are included for convenience of
reference only and shall not limit or otherwise affect the meaning or
interpretation of this Agreement.
          (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

2



--------------------------------------------------------------------------------



 



2. REGISTRATION RIGHTS.
     2.1 Registrations.
          (a) Notices. If and when the Company proposes to register shares of
Common Stock on the Convertible Note Registration Statement or any registration
statement subsequent to the filing of the Convertible Note Registration
Statement under the Securities Act in connection with an underwritten public
offering of Common Stock (either, an “Eligible Registration Statement”), the
Company shall promptly notify the Holder in writing (a “Company Notice”) prior
to filing any such Eligible Registration Statement. If Holder desires to include
in any such Eligible Registration Statement all or any part of the Registrable
Securities held by Holder, then Holder shall within ten (10) business days after
receipt of the Notice so notify the Company in writing (the “Request Notice”),
and in such notice shall inform the Company of the number of Registrable
Securities Holder wishes to include in such Eligible Registration Statement. If
the Company receives a Request Notice from Holder, then the Company shall use
its commercially reasonable efforts to cause the number of Registrable
Securities set forth in the Request Notice to be registered under the Securities
Act and registered or qualified under any state securities law on such Eligible
Registration Statement, subject to the limitations, terms and conditions set
forth in this Agreement. If Holder elects not to include all of its Registrable
Securities in any such Eligible Registration Statement, Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent Eligible Registration Statements as may be filed by the Company
with respect to offerings of its securities, subject to the limitations, terms
and conditions set forth in this Agreement. For the avoidance of doubt, an
“Eligible Registration Statement” shall not include any other registration
statement that is not described in the first sentence of this Section 2.1(a)
filed by the Company pursuant to the Securities Act, including, without
limitation, any registration (i) on Form S-8 (or any successor form), (ii) in
connection with dividend reinvestment plans, or (iii) on Form S-4 (or any
successor form) for the purpose of offering registered securities to another
business entity or the shareholders of such entity in connection with the
acquisition of assets or capital stock of such entity or in connection with a
merger, consolidation, combination or similar transaction with such entity.
          (b) Convertible Note Registration Statement. If and when the Company
proposes to register shares of Common Stock on the Convertible Note Registration
Statement, then the Company shall so advise Holder. Notwithstanding any other
provision of this Agreement, if the Company determines in good faith that legal
restrictions or other limitations or factors require a limitation of the shares
of Common Stock to be included on the Convertible Note Registration Statement,
then the Company shall so advise Holder, and the Company may exclude any and all
Registrable Securities from the registration, and the number of shares of Common
Stock that will be included in the Convertible Note Registration Statement shall
be allocated, first to the holders of the Convertible Notes, and second, to
Holder and any other security holder with the right to request inclusion of its
Registrable Securities in such registration statement on a pro rata basis based
on the total number of shares of Common Stock then held by Holder and such other
security holders, provided, however, that in the event any other security holder
has priority rights over Holder by virtue of an agreement with the Company prior
to the date of this Agreement, such other security holder shall have priority
over Holder.

3



--------------------------------------------------------------------------------



 



          (c) Underwritten Registration Statement. If a registration statement
referred to in the Company Notice is for an underwritten offering, then the
Company shall so advise Holder. In such event, the right of Holder to include
Registrable Securities in such a Registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting as provided in this Agreement. In
such event, Holder shall enter into an underwriting agreement in customary form
with the managing underwriter or underwriters selected by the Company for such
underwriting. With respect to any such underwritten offering in which the
Company or Holder is selling securities, Holder hereby agrees not to effect any
sale, transfer, assignment, pledge or conveyance of (including, without
limitation, taking any short position in) Registrable Securities (or any
securities of the Company exchangeable or convertible into Registrable
Securities) during the 180-day period (the “Lock-up Period”) beginning on the
effective date of such registration statement filed by the Company (except as
part of that Registration). Notwithstanding any other provision of this
Agreement, if the managing underwriter(s) determine(s) in good faith that
marketing factors require a limitation of the Company Securities to be
underwritten, then the Company shall so advise Holder and the managing
underwriter(s) may exclude Registrable Securities from the registration and the
underwriting, and the number of Company Securities that will be included in the
registration and the underwriting shall be allocated, first to the Company, and
second, to Holder and any other security holder with the right to request
inclusion of its Company Securities in such registration statement on a pro rata
basis, based on the total number of Company Securities then held by Holder and
such other security holders, provided, however, that in the event any other
security holder has priority rights over Holder by virtue of an agreement with
the Company prior to the date of this Agreement, such other security holder
shall have priority over Holder. If Holder disapproves of the terms of any such
underwriting, Holder may elect to withdraw therefrom by written notice to the
Company and the underwriter(s), delivered at least ten (10) business days prior
to the effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.
          (d) Expenses. All expenses incurred in connection with a registration
pursuant to this Section 2.1 (excluding underwriters’ and brokers’ discounts and
commissions relating to Registrable Securities sold by Holder), including,
without limitation all federal and “blue sky” registration, filing and
qualification fees, printers’ and accounting fees, and fees and disbursements of
counsel for the Company, shall be borne by the Company. Holder shall bear its
own proportionate share (based on the total number of Registrable Securities
sold in such registration other than for the account of the Company) of all
discounts, commissions or other amounts payable to underwriters or brokers in
connection with such offering by the security holders thereunder and all of its
fees relating to the Registrable Securities to be sold by Holder.
          (e) Withdrawal Right. Notwithstanding any provision contained in this
Section 2.1 to the contrary, the Company shall have the right to terminate or
withdraw any registration statement initiated by it prior to the effectiveness
of such registration statement whether or not Holder has elected to include its
Registrable Securities in such registration statement.
     2.2 Obligations of the Company. Whenever effecting the registration of any
Registrable Securities under this Agreement the Company shall, as expeditiously
as reasonably possible:

4



--------------------------------------------------------------------------------



 



          (a) Registration Statement. Prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use its
commercially reasonable efforts to cause such registration statement to become
effective and to keep any such registration statement effective for so long as
required by the Securities Act to complete the distribution.
          (b) Amendments and Supplements. Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
          (c) Prospectuses. Furnish to Holder such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as it may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by it that are included in such registration.
          (d) Blue Sky. Use its commercially reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by Holder; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.
          (e) Underwriting. In the event of any underwritten public offering,
enter into and perform its obligations under an underwriting agreement in usual
and customary form (including indemnification provisions), with the managing
underwriter(s) of such offering. Holder participating in such underwriting shall
also enter into and perform its obligations under such an agreement.
          (f) Notification. Notify Holder of Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated in such registration statement or
necessary to make the statements in such registration statement not misleading
in light of the circumstances then existing. In addition, the Company shall
promptly notify Holder and each underwriter, broker, dealer and placement agent
participating in any offering or sale or other distribution of securities
covered by such registration statement of the issuance or threatened issuance of
any order suspending the registration or qualification of any Registrable
Securities covered by such registration statement for disposition in any
jurisdiction, use its commercially reasonable efforts to prevent the issuance of
any such threatened order and, if any such order is issued, use its commercially
reasonable efforts to obtain the lifting or withdrawal of such order at the
earliest possible moment and promptly notify Holder and each such underwriter,
broker, dealer and placement agent of any lifting or withdrawal.
          (g) Additional Actions. Take all other actions which are reasonably
necessary or which may be reasonably requested by Holder or any underwriter,
broker, dealer or placement agent participating in connection with any offering
or sale or other distribution of securities

5



--------------------------------------------------------------------------------



 



covered by such registration statement and use its commercially reasonable
efforts to effect the registration and qualification of the Registrable
Securities covered by such registration statement and to facilitate the
disposition thereof in accordance with the respective plans of distribution of
the selling holders.
     2.3 Furnish Information. It shall be a condition precedent to the
obligations of the Company to use commercially reasonable efforts to take any
action pursuant to Section 2.1 that Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
requested by the Company or otherwise required to timely effect the registration
of its Registrable Securities.
     2.4 Indemnification. In the event any Registrable Securities are included
in an Eligible Registration Statement under Section 2.1:
          (a) By the Company. To the extent permitted by law, the Company will
indemnify and hold harmless Holder, the partners, members, officers and
directors of Holder, any underwriter (as determined in the Securities Act) for
Holder and each person, if any, who controls Holder or underwriter within the
meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”), against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”):
     (i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained in this Agreement or any amendments or supplements
thereto;
     (ii) the omission or alleged omission to state in the registration
statement a material fact required to be stated in the registration statement,
or necessary to make the statements in the registration statement not
misleading; or
     (iii) any violation or alleged violation by the Company of the Securities
Act, the Exchange Act, any federal or state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any federal
or state securities law in connection with the offering covered by such
registration statement;
and the Company will reimburse Holder, and each such partner, member, officer or
director, underwriter or controlling person for any legal or other expenses
reasonably incurred by them, as incurred, in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this subsection 2.4(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company, which
consent shall not be unreasonably withheld, nor shall the Company be liable in
any such case for any such loss,

6



--------------------------------------------------------------------------------



 



claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by Holder, or such partner, member, officer, director, underwriter
or controlling person of any such person.
          (b) By Holder. To the extent permitted by law, Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
have signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter and any other
security holder of the Company selling securities under such registration
statement or any of such other security holder’s partners, members, directors or
officers or any person who controls such security holder within the meaning of
the Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such security holder, partner
or director, officer or controlling person of such other security holder may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by Holder expressly for use
in connection with such registration; and Holder will reimburse any legal or
other expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other security holder, partner, member,
officer, director or controlling person of such other security holder in
connection with investigating or defending any such loss, claim, damage,
liability or action: provided, however, that the indemnity agreement contained
in this subsection 2.4(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of Holder, which consent shall not be unreasonably withheld;
and provided, further, that the total amounts payable in indemnity by a Holder
under this Section 2.4(b) in respect of any Violation shall not exceed the net
proceeds received by Holder in the registered offering out of which such
Violation arises.
          (c) Notice. Promptly after receipt by an indemnified party under this
Section 2.4 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.4, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of
liability to the indemnified party under this Section 2.4 to the extent the
indemnifying party is prejudiced as a result thereof, but the omission so to
deliver written notice to the indemnified party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 2.4.

7



--------------------------------------------------------------------------------



 



          (d) Contribution. In order to provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) Holder, or any controlling person of Holder, makes a claim for
indemnification pursuant to this Section 2.4 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 2.4 provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of Holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 2.4; then, and in each such case, the Company and
Holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that Holder is responsible for the portion represented by the percentage that
the public offering price of its Registrable Securities offered by and sold
under the registration statement bears to the public offering price of all
securities offered by and sold under such registration statement, and the
Company and other selling security holders are responsible for the remaining
portion; provided, however, that, in any such case: (A) Holder will not be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered and sold by Holder pursuant to such
registration statement; (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation, and (C) in determining relative fault, due
consideration shall be given to the source of any written information furnished
by Holder expressly for use in connection with such registration.
          (e) Survival. The obligations of the Company and Holder under this
Section 2.5 shall survive until the one year anniversary of the expiration of
all applicable statutes of limitation or extensions of such statutes.
     2.6 Termination of the Company’s Obligations. The Company shall have no
obligations pursuant to Section 2.1 with respect to any Registrable Securities
proposed to be sold by Holder in a registration pursuant to Section 2.1 if, in
the opinion of counsel to the Company, Rule 144 and Regulation S under the
Securities Act permits all such Registrable Securities to be sold in a single
transaction without registration.
     2.7 Rule 144 Reporting; S-3 Eligibility. With a view to making available
the benefits of certain rules and regulations of the SEC which may at any time
permit the sale of “Restricted Securities” (used in this Agreement as defined in
Rule 144 under the Securities Act) to the public without registration, and to be
eligible to use Form S-3, the Company agrees to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times during
which the Company is subject to the reporting requirements of the Exchange Act;
          (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at all times during which the Company is subject to such reporting
requirements);

8



--------------------------------------------------------------------------------



 



          (c) so long as Holder owns any Restricted Securities, to furnish to
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 and with regard to
the Securities Act and the Exchange Act (at all times during which the Company
is subject to such reporting requirements), a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company and other information in the possession of or reasonably obtainable by
the Company as such Holder may reasonably request in availing itself of any rule
or regulation of the SEC allowing such Holder to sell any such securities
without registration; and
          (d) to the extent the Company is not subject to the Exchange Act, to
provide the information required of “Non-Reporting Issuers” as set forth in
Rule 144(c)(2).
3. GENERAL PROVISIONS.
     3.1 Notices. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given when delivered
personally or sent by facsimile or email (provided a confirmation copy is later
sent by other method) or three (3) Business Days after being mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
party to whom it is directed or one (1) Business Day after being sent via an
internationally recognized courier service for next Business Day delivery, to
the party to whom it is directed:
If to the Company, to:
3200 Southwest Freeway, Suite 2950
Houston, Texas 77027
Attention: Rishi A. Varma
Telephone: (832) 922-6812
Facsimile: (713) 780-0062
E-Mail: rvarma@tricomarine.com
With a copy to:
Bartlit Beck Herman Palenchar & Scott LLP
1899 Wynkoop Street, Suite 800
Denver, Colorado 80202
Attention: James L. Palenchar
Telephone: 303-592-3111
Facsimile: 303-592-3140
E-Mail: james.palenchar@bartlit-beck.com
If to Shareholder to:
West Supply IV AS
[Address]
Telephone:

9



--------------------------------------------------------------------------------



 



Facsimile:
E-Mail:
With a copy to:
Attention:
Telephone:
Facsimile:
E-Mail:
or for any party, at such other address as such party shall have specified in
writing to each of the other parties in accordance with this Section 3.1.
     3.2 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but such counterparts
together shall constitute one and the same instrument.
     3.3 Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to limit or affect any of
the provisions hereof.
     3.4 Amendments. Any provision of this Agreement may be waived or amended
if, and only if, such amendment or waiver is in writing and signed by the
Company and Holder.
     3.5 Entire Agreement; No Assignment. This Agreement and the rights and
obligations hereunder (including Holder’s rights to register Registrable
Securities on an Eligible Registration Statement), the Exhibits and Schedules,
the Purchase Agreement and the Phantom Stock Units Agreement (a) constitute the
entire agreement and understandings of the parties hereto and supersedes all
prior agreements and understandings, both written and oral, among the parties
hereto with respect to the subject matter hereof, (b) are not intended to confer
upon any other Person any rights or remedies hereunder, and (c) shall not be
assigned, by operation of Law or otherwise, provided, however, that this
Agreement may be assigned to any person to which Holder has transferred 50% of
Holder’s Registrable Securities, in which case such transferee shall become a
“Holder” hereunder.
     3.6 Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Delaware,
excluding that body of law relating to conflict of laws and choice of law.
     3.7 Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement (a “Dispute”), shall be settled by binding
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association. Any such Dispute shall be arbitrated on an individual
basis, and shall not be consolidated in any arbitration with any dispute, claim
or controversy of any other party. Following the selection of arbitrator as set
forth above, the arbitration shall be conducted promptly and expeditiously so as
to enable the arbitrator to render a decision within thirty (30) days. The
arbitration shall be conducted in

10



--------------------------------------------------------------------------------



 



Wilmington, Delaware, and any court having jurisdiction thereof may immediately
issue judgment on the arbitration award. The parties agree that (a) the
arbitration provided for in this Section 3.7 shall be the exclusive means to
resolve all Disputes and (b) all costs of the arbitration contemplated by this
Section 3.7 (including, without limitation, the attorneys’ fees of the parties)
shall be borne by the party (that is, either Holder or the Company) who is the
least successful in each such arbitration, which shall be determined by the
arbitrator for the controversy, dispute or claim by comparing (i) the position
asserted by Holder and the Company on all disputed matters taken together to
(ii) the final decision of such arbitrator on all disputed matters taken
together. The parties acknowledge that the arbitrator shall have the authority
to grant equitable remedies, if appropriate. The parties intend that this
agreement to arbitrate be valid, enforceable and irrevocable.
     3.8 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
     3.9 Specific Performance. Each of the parties hereto acknowledges and
agrees that the Company and Holder would be irreparably damaged if each covenant
in this Agreement is not performed in accordance with its specific terms and
that any breach of such provision of this Agreement by any party to this
Agreement could not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which either the
Company or Holder may be entitled under this Agreement, the Company and Holder
shall be entitled to enforce such provision of this Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent breaches or threatened breaches of any of such provision of
this Agreement, without posting any bond or other undertaking.
     3.10 Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and shall be binding upon, the successors and permitted
assigns of the parties hereto.
[Signature Page Follows.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written:

                  THE COMPANY:    
 
                TRICO MARINE SERVICES, INC.    
 
                     
 
  By:   Rishi A. Varma    
 
  Its:   Chief Administrative Officer,    
 
      Vice President and General Counsel    
 
                SHAREHOLDER:    
 
                WEST SUPPLY IV AS:    
 
                     
 
  By:
Its:        

